Citation Nr: 0127039	
Decision Date: 12/06/01    Archive Date: 12/11/01

DOCKET NO.  99-03 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester,
New Hampshire


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) pension benefits in the 
amount of $11,899.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1954 to January 
1956.

This matter came before the Board of Veterans' Appeals 
(Board) from a May 1998 decision by the Committee on Waivers 
and Compromises (Committee) of the Boston, Massachusetts 
Regional Office (RO).  The original amount of the overpayment 
as considered by the Committee was $11,899.  The record 
indicates the veteran failed to appear at his scheduled 
hearing before the RO on December 14, 1998.  A hearing 
scheduled before a member of the Board on November 14, 2001, 
was canceled when the veteran failed to report.

In correspondence received from the veteran in 1994, he 
contended that he had broken his ankle in service and was 
entitled to service connection.  The RO has indicated that it 
will adjudicate this issue upon return of the claims folder 
from the Board.


FINDINGS OF FACT

1.  The overpayment was not due to the veteran's fraud, 
misrepresentation or bad faith.

2.  The creation of the overpayment in this case was due to 
the veteran's receipt of Social Security benefits.

3.  The veteran was at fault for not notifying VA immediately 
of the monthly amount of Social Security benefits he had 
received, beginning in June 1996.

4.  The veteran received pension to which he was not entitled 
due to his receipt of Social Security benefits, and failure 
to collect the overpayment would cause unjust enrichment.

5.  The veteran's reliance on VA benefits did not result in 
relinquishment of another valuable right.

6.  The veteran is not currently in receipt of pension 
benefits; recoupment of the overpayment would not defeat the 
purpose of the pension program.

7.  The veteran's income, with consideration of the cost of 
life's basic necessities, is sufficient to permit repayment 
of the indebtedness without resulting in undue financial 
hardship, and repayment of the indebtedness would not be 
inequitable.  


CONCLUSIONS OF LAW

Recovery of the overpayment in the amount of $11,899 would 
not violate the principles of equity and good conscience.  
38 U.S.C.A. § 5302 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 1.965(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

In June 1994, the veteran applied for VA pension benefits.  
Records reflect that the veteran, who had been homeless for 
five years, was admitted to a VA domiciliary for homeless 
veterans in May 1994; he became eligible for Social Security 
benefits in June 1994, but was in a non-pay status because of 
his institutionalization.  In a December 1994 rating 
decision, the RO granted entitlement to nonserivce-connected 
pension benefits.

In December 1994, the RO notified the veteran that he had 
been awarded VA disability pension benefits effective July 
1994.  He was also informed of his responsibilities as a 
pension recipient and was informed that he should promptly 
inform VA of any changes in his income.

According to information received from the Social Security 
Administration (SSA) in 1997, the veteran had been in receipt 
of Social Security benefits since 1996.  Based on this 
information, in a May 1997 letter, the veteran was informed 
that the RO proposed to retroactively reduce his VA pension 
benefits effective June 1, 1996, the date that he began 
receiving those benefits.  In a November 1997 letter, the 
veteran was informed that the action proposed in the previous 
letter had been undertaken and that an overpayment may have 
been created, and that he would be notified shortly of the 
exact amount of the overpayment.

Thereafter, in March 1998, the veteran submitted a financial 
status report in which he indicated that he had no monthly 
income and that his monthly expenses were $97.  He indicated 
that he was trying to get Social Security benefits.  In 
addition, the veteran indicated that he had about $300 in the 
bank and $40 cash on hand.
He reported no other assets.  Records reflect that the 
veteran requested a hearing, but did not show.

In May 1998, the Committee considered a claim for a waiver of 
indebtedness based on the evidence of record.  The Committee 
made a specific determination that there was no fraud, 
misrepresentation, or bad faith on the veteran's part with 
respect to the creation of the overpayment at issue.  The 
Committee further determined that recovery of the overpayment 
of VA pension benefits in the amount of $11,899 would not be 
a financial hardship, as the veteran showed no expenses and 
he failed to report amounts received monthly from SSA. 

Thereafter, in September 1998, the veteran submitted a 
financial status report in which he indicated that he had no 
monthly income and that his monthly expenses were $60.  He 
indicated that he had no automobile, and reported no other 
assets.  Again, the veteran requested a hearing and indicated 
that he had no idea why he owed the VA money.

According to a report of contact with the veteran by 
telephone in January 2001, the veteran discussed his case 
briefly and indicated that he had communicated in detail the 
circumstances leading to the overpayment (i.e., receipt of 
Social Security and application for non-service-connected 
pension) to an employee reportedly working at a VA medical 
center.  Records show that it was explained to the veteran 
that he would be given the opportunity to explain from his 
point of view what happened, in relation to the overpayment, 
at the hearing.

In February 2001, the Committee again denied the claim for a 
waiver of indebtedness and notified the veteran that debt 
collection proceedings were being initiated. 

Records reflect that the veteran failed to report for a 
hearing before a member of the Board in November 2001.

B.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  The record shows 
that the veteran was notified in the May 1998 Committee 
decision of the reasons and bases for the denial of his 
claim.  He was likewise informed in the February 1999 
statement of the case.  The claims folder also documents a 
report of contact in which the veteran was informed of the 
current evidence of record, and letters to the veteran 
requesting that he furnish information as to his receipt of 
Social Security benefits.  He has also been provided with 
opportunities to submit financial status reports.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  The Board concludes the 
discussions in the May 1998 Committee decision as well as in 
the statement of the case, which were both sent to the 
veteran, informed him of the information and evidence needed 
to substantiate this claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. § 
5103A (West Supp. 2001).  In this case, the veteran submitted 
financial information in support of his claim.  The veteran 
has not referenced any unobtained evidence that might aid his 
claim.  The Board finds that VA has done everything 
reasonably possible to assist the veteran.  There is 
sufficient evidence of record to decide his claim properly.  
The Board finds that all relevant evidence has been obtained 
with regard to the claim and that no further assistance to 
the veteran is required to comply with VA's duty to assist 
him.  38 U.S.C.A. § 5103A (West Supp. 2001).

C.  Legal Analysis

It is clear that the veteran's Social Security income from 
June 1, 1996, exceeded the maximum annual rate for receipt of 
VA pension benefits.  Therefore, the overpayment of $11,899 
was properly created, as the veteran received VA pension 
benefits after June 1, 1996, to which he was not entitled.
  
In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a) (West 1991), in 
order to dispose of the matter on appeal, the Board must 
determine whether recovery of the indebtedness would be 
against equity and good conscience, thereby permitting waiver 
under 38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 
1.965(a) (2001). The pertinent regulation in this case 
provides that the standard of "equity and good conscience" 
will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a).  

The elements of equity and good conscience are as follows:  
(1) fault of debtor, where actions of the debtor contribute 
to creation of the debt; (2) balancing of faults, weighing 
fault of debtor against VA fault; (3) undue hardship, whether 
collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose, whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) unjust enrichment, failure to 
make restitution would result in unfair gain to the debtor; 
(6) changing position to one's detriment, reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  After consideration of 
the record, the Board finds that the veteran was at fault for 
not notifying the VA immediately of the monthly amount of 
Social Security benefits he received beginning in June 1996.  
The RO had requested this information from the veteran on 
numerous occasions.  VA bears no portion of fault in the 
creation of the indebtedness.

In regard to whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that the veteran 
received benefits to which he was not entitled because he 
failed to report monthly Social Security income, which made 
his income level greater, and as such, would cause unjust 
enrichment to the debtor.  The Board notes that there is no 
indication that the veteran's reliance on VA benefits 
resulted in relinquishment of another valuable right.

As to whether recoupment of those benefits would defeat the 
purpose of the benefit, it is noted that the veteran is no 
longer in receipt of pension benefits. Thus, recoupment of 
the overpayment would not defeat the purpose of the pension 
program which is to assist veterans in need of financial 
assistance due to disability.

The Board has also considered whether recovery of the 
indebtedness would cause undue financial hardship.  A finding 
of financial hardship is justified if the collection of the 
indebtedness would deprive the veteran of food, clothing, 
shelter, or other basic necessities.  As noted, the veteran 
has submitted financial status reports, most recently in 
September 1998, in which he reported no monthly income, that 
he had monthly expenses and that his monthly expenses 
exceeded his monthly income by $60.  The veteran has 
continued to report that he is not in receipt of any Social 
Security income, despite the fact that the Social Security 
Administration has reported that the veteran is, or was, in 
receipt of such income.

There is also information in the claims file suggesting that 
the veteran may have been employed.  In a report of contact 
dated in February 2001, it was reported that the veteran 
requested a hearing several months in the future "when he 
had already scheduled some time off."

Given the veteran's apparent unwillingness to accurately 
report his income, the Board does not have a basis for 
concluding that collection of the indebtedness would cause 
undue financial hardship.  Therefore, waiver of recovery of 
the overpayment of VA pension benefits in the amount of 
$11,899 is denied.  38 U.S.C.A. § 5302(a) (West 1991); 
38 C.F.R. §§ 1.963(a), 1.965(a) (2001).


ORDER

Entitlement to waiver of recovery of a portion of the 
overpayment of VA pension benefits, in the amount of $11,899 
is denied.


		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

